IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,835-01


EX PARTE HECTOR ROLANDO MEDINA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. W07-32923-S(A) IN THE 282ND JUDICIAL DISTRICT COURT

DALLAS COUNTY



Johnson, J., filed a dissenting statement in which Price, J., joins.


DISSENTING STATEMENT


	Having read the State's motion to dismiss and the applicant's memorandum of law,
as well as having listened to Mr. Norris's explanation for his conduct, I do not think that
we need additional briefing to resolve this matter.  I also do not think that the first four
questions contained in the order appropriately address the issue that is before this Court. 
The question before the Court pertains only to Article 11.071 writs, which have a
deadline for filing that, if missed, deprives the applicant of his promised one full and fair
hearing.  In contrast, Article 11.07 writs may be dismissed without prejudice or penalty
and may then be refiled at the applicant's leisure.  I see no need to issue a briefing order
on issues that are not germane to the issue pending before this Court. 

Delivered:	July 1, 2011
Do not publish